Case: 14-10521      Document: 00512914802         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-10521                                 FILED
                                  Summary Calendar                        January 26, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUBEN ALBERTO LOPEZ-TREVINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-160-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ruben Alberto Lopez-Trevino appeals the sentence imposed following his
guilty plea conviction for illegal reentry following a previous deportation. He
argues that the district court erred in not reducing his sentence for the two
months he served in immigration custody following his arrest.
       Lopez-Trevino has completed his term of imprisonment, has been
released from custody, and has been removed to Mexico. The appeal of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10521   Document: 00512914802    Page: 2   Date Filed: 01/26/2015


                               No. 14-10521

sentence is therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382-83 (5th Cir. 2007). Accordingly, the Government’s unopposed motion
to dismiss the appeal as moot is GRANTED.
                            MOTION GRANTED; APPEAL DISMISSED.




                                    2